                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

WILLIAM C. FLOYD JR.,

                      Petitioner,                                   8:13CV195

      vs.
                                                                MEMORANDUM
                                                                 AND ORDER
SCOTT FRAKES, Director of the
Nebraska Department of Correctional
Services; and BRAD HANSEN, Warden
Tecumseh State Correctional Institution;

                      Respondents.

       This matter is before the court on Petitioner William C. Floyd Jr.’s
(“Petitioner” or “Floyd”) Motion to File Amended Brief. (Filing No. 189.) Floyd
states he rushed to mail a copy of his brief to the court without making a copy for
himself.1 After sending his brief, Floyd states that on April 8, 2019, he received the
court’s April 4, 2019 Memorandum and Order giving Floyd until April 22, 2019,
to submit his brief. (See Filing No. 185.) Floyd states he is still preparing an
exhibit list and needs a copy of his brief to finish it.

      Pursuant to 28 U.S.C. § 2250,

      If on any application for a writ of habeas corpus an order has been
      made permitting the petitioner to prosecute the application in forma
      pauperis, the clerk of any court of the United States shall furnish to
      the petitioner without cost certified copies of such documents or parts
      of the record on file in his office as may be required by order of the
      judge before whom the application is pending.

Floyd has been permitted to proceed in forma pauperis in this action. (Filing No.
5.) Accordingly, the court will grant Floyd’s request to provide him a copy of his
      1
          The court received Floyd’s brief on April 11, 2019. (Filing Nos. 186 & 187.)
brief (filing nos. 186 & 187.) However, as the court stated in its April 4, 2019
Memorandum and Order, no further extensions will be granted to Floyd beyond
April 22, 2019. The court has already set a deadline for Respondents to file a reply
brief based on Floyd’s April 11, 2019 filing of his brief. (See Filing No. 188.) Due
to the delay in Floyd’s receipt of the April 4, 2019 Memorandum and Order, the
court is willing to give Floyd until April 22, 2019 to submit additional briefing
and/or his exhibit list, but no longer. If Floyd is able to submit additional briefing
by April 22, 2019, the court will adjust the Respondents’ reply brief deadline
accordingly.

      IT IS THEREFORE ORDERED that:

       1.    Floyd’s Motion to File Amended Brief (filing no. 189) is granted to
the extent that the court will direct the clerk to provide Floyd with a copy of his
brief. The deadline for Floyd to submit any additional briefing remains April 22,
2019.

      2.     In the event Floyd submits additional briefing by April 22, 2019, the
court will adjust the Respondents’ reply brief deadline accordingly.

      3.    The clerk of the court is directed to send to Floyd a copy of filing nos.
186 and 187.

      Dated this 18th day of April, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge




                                          2
